Citation Nr: 0303598	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  91-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1968 to August 1971.  He served in Vietnam 
from July 1970 to July 1971.  His military occupational 
specialty (MOS) was Imagery Interpreter Specialist.  He is 
not shown to have directly participated in combat.

The initially developed issue of entitlement to service 
connection for a chronic acquired psychiatric disorder 
including PTSD on appeal stemmed from rating decisions of the 
Department of Veterans Affairs (VA) San Francisco, 
California, Regional Office (RO) beginning in July 1988.  

During the appellate process, development of the issue on 
appeal has also been undertaken by the Oakland, California, 
RO, and Phoenix, Arizona, RO, because the veteran had moved 
to locations within their jurisdictions.  The Oakland RO 
presently has jurisdiction of the case. 

In April 1990 the veteran testified at a personal hearing at 
the RO.  A copy of a transcript of the hearing is in the 
claims file.

The veteran was afforded a personal hearing before a 
traveling panel of the Board of Veterans' Appeals (Board) 
sitting at the RO in March 1991.  A copy of a transcript of 
the hearing is in the claims file.

In March 1992 the Board remanded the case for additional 
development of the evidence and readjudication.  After 
additional development, the RO in a January 1995 rating 
decision denied entitlement to service connection for PTSD.  
The case was returned to the Board for appellate review.

Since the members of the traveling section of the Board were 
no longer employed by the Board, the veteran was given an 
opportunity for another hearing which he declined by letter 
dated in December 1996. 

In January 1997, the Board denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (now the Court of Appeals for 
Veterans Claims) (CAVC).

In April 1998, while the case was pending at the CAVC, the 
veteran's representative, along with the Office of the 
General Counsel for VA, who represents the Secretary of VA in 
legal proceedings before the Court, filed a joint motion 
requesting that the Court vacate the decision by the Board 
and remand the issue of entitlement to service connection for 
PTSD only, for further development of the evidence and 
readjudication of the claim supported by adequate reasons and 
bases. The parties to the joint remand stipulated that the 
issue of entitlement to service connection for a psychiatric 
disorder other than PTSD was not well-grounded and ordered 
that such issue be dismissed from the appeal.

By Order of the Court in April 1998, a joint motion to remand 
was granted.  

In July 1998, the Board remanded this case to the RO for 
additional development of the record in order to verify the 
veteran's alleged stressors and readjudication.   

After development, the RO readjudicated the claim and denied 
it.  The veteran was notified by a supplemental statement of 
the case issued in July 2000.  The case was returned to the 
Board for appellate consideration.

In May 2001 the Board remanded the case to the RO for 
compliance with prior remand instructions, additional 
development, and review under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)).  

Most recently, in a supplemental statement of the case issued 
in May 2002, the RO denied entitlement to service connection 
for PTSD.

The case is once more before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  Certain statements by the veteran lack credibility.

2.  The record does not show that the veteran engaged in 
combat with the enemy; 

3.  A verifiable stressor is not demonstrated to support a 
diagnosis of PTSD.

4.  The competent and probative evidence as a whole does not 
establish a link between the veteran's PTSD and the veteran's 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ ,g1110, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.304(f), (1996); 3.303, 3.304(f) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service administrative and personnel records show that the 
veteran's primary military occupational specialty was that of 
a photograph and imagery interpretation specialist.  He 
served in Vietnam from approximately July 1970 to July 1971.  
He was not shown to have participated in any combat, nor did 
he receive any decorations for combat service.

The veteran's service medical records show that when he was 
examined in February 1969 for enlistment purposes, a 
psychiatric evaluation was normal.  In September 1969, he 
requested to see a psychiatrist.  When seen by the chief of 
the neuropsychiatric clinic, the veteran felt he could not 
discuss his problems as the chief did not have privileged 
communication.  He was referred to an adult psychiatric 
clinic at an university.

In January 1970, the veteran desired tranquilizers but would 
not discuss his problems with a military physician.  
Approximately one week later, it was noted that he had an 
obvious long-term problem which he wished not to divulge to 
the examiner.  He worked in intelligence and was afraid that 
he would lose his clearance.  He requested to see a specified 
doctor and was aware that the doctor had no privileged 
communication.  

The veteran saw the doctor he requested approximately a week 
later and it was noted that he had a common problem of youth 
without sense of identity or goals.  He tended to get 
depressed.  Medication was prescribed.  When seen slightly 
more than one month later he was generally better.  He had 
quit taking the medication.  He was happy about receiving 
orders to Southeast Asia.  

In mid January 1971 he was seen at the dispensary at Tan Son 
Nhut Air Base in Vietnam for complaints of weak, poor 
appetite, poor sleep.  He had been back from leave for two 
weeks.  The impression was mild depression.  In late January 
1971, a psychiatric consultation at Third Field was requested 
and provisional diagnoses were anxiety and depression.

In May 1971, he was seen for complaints of having trouble 
sleeping.  It was noted that he had had the problem once 
before and was to have gone to Third Field for a psychiatric 
consultation but had not gone.  

In early July 1991, during a drug screening, his urine test 
was positive for heroin and he was hospitalized for heroin 
addiction of supposedly nine weeks duration.  He had a bad 
reaction when he tried to stop.  He was admitted for air 
evacuation to Cam Ranh Bay for treatment for heroin 
addiction.  The admission evaluation noted that his 
neurological system was intact.  Another evaluation, undated, 
was unremarkable for neuro-psychiatric system.  

Upon admission at the U.S. Air Force Hospital the veteran 
admitted to drug use prior to service in Southeast Asia to 
include barbiturates, amphetamines and marijuana.  His duty 
was as an air intelligence operations specialist.  A day or 
so after admission the veteran asked for a psychiatric 
consultation.  He related that he was not a regular heroin 
user but took heroin purposely to get caught and be released 
from the service.  The examiner found no overt evidence of 
psychosis or neurosis.  He was to go to Lackland Air Force 
Base for rehabilitation and disposition.  The following day 
he was doing fine with no signs of withdrawal.  After several 
days, a urine test was negative for heroin.  He was to be 
evacuated.  His mental status was alert and oriented.

Upon admission in mid-July 1971 to the Special Treatment 
Center at Lackland Air Force Base, it was noted that the 
veteran was detected as a heroin user in Southeast Asia and 
hospitalized there for detoxification.  He showed no 
withdrawal symptoms during his hospitalization.  He related a 
history of drug abuse back to November 1968 and named several 
drugs.  He continued to use drugs in service and in March 
1971 began to use heroin.  He claimed that he had withdrawn 
prior to the urine test, but had smoked some heroin 
cigarettes in order to have a positive urine so that he would 
be discharged.  A general review of systems showed no current 
complaints.  There were no new findings from the medical 
examination in early July 1971.  

It was noted as history that he was in the Air Force and last 
stationed in southeast Asia as a photo interpreter.  His 
neurological examination was normal.  He stated that he had 
used heroin by smoking up to 10 vials a day while in 
southeast Asia from April 1971 through the end of June 1971. 
He noted that he had ceased using heroin approximately 9 to 
10 days prior to his urine test, but began smoking it again 
so that he might get a discharge.  He noted an almost three- 
year history of illicit drug use.  He also noted that while 
in Vietnam he was dealing in illicit drugs "quite 
profitably."

He wanted schooling in air intelligence operations and 
subsequently received such training.  He claimed that at 
first he liked the job, which was prestigious and demanded a 
great deal of skill, but, more recently, he felt that he had 
been contributing to the war effort, and did not wish to go 
back to it.  His first assignment was at Lackland Air Force 
Base for basic training, and he denied any difficulties 
during basic training.  He went to Lowry Air Force Base, 
Colorado, for technical school, where he saw a psychiatrist 
because of depression related to taking drugs.

The veteran saw a civilian psychiatrist with the permission 
of the Lowry Dispensary because of the lack of privileged 
communication in the Air Force.  He saw the physician 4 to 5 
times, and was given a tranquilizer, but he quit seeing him. 
The interpretation of his depression at that time had to do 
with drug usage.  He noted that he did well at Lowry in 
technical school, but was beginning to find that he did not 
like the military.

Following his training at technical school, the claimant was 
sent to Mountain Home, Idaho, for his first duty assignment. 
He was bored there and found it difficult to obtain drugs.  
He saw a psychiatrist for three sessions but it came to 
nothing.  

He was assigned to Vietnam and arrived there in July 1970. He 
was in Vietnam for 11 1/2 months and stated that he went 
there primarily to make money on the black market and sell 
drugs.  He claimed that he engaged in the sale of drugs and 
black market activities until April 1971.  It was indicated 
that it was noteworthy the veteran was considered for a "39-
12 discharge" in early summer 1970, but it was dropped when 
he accepted a tour in southeast Asia.

The veteran received an Article 15 for wearing civilian 
clothes in Saigon while stationed in Vietnam, and a reprimand 
for having long hair and wearing a wig to work.  

The examiner noted that throughout the evaluation the veteran 
continually obsessed about his need to get out of the Air 
Force.  At the time of the initial interview, there was no 
evidence of hallucinations or delusions.  During his 
hospitalization he continued to show moderate levels of 
anxiety and difficulty in forming interpersonal 
relationships.  He adjusted moderately well to the ward 
milieu but continued to obsess about terminating his 
obligation to the Air Force.  He exhibited no blatantly 
bizarre behavior while on the ward or in therapy sessions.  
The examiner noted, however, that the veteran frequently 
remained on the margins of the ward society and never fully 
integrated himself into the milieu.  

The examiner summarized that the veteran had documented 
history of heroin use.  He also alleged many illegal 
activities in the black market in Vietnam and in the selling 
of illicit drugs.  The veteran strongly presented himself as 
a person without whom the Air Force would be better.  He 
alleged that he falsified photo interpretations when still 
stationed in Southeast Asia as his attempt to oppose the war.  
The examiner found that historically, the veteran had shown 
many evidences of poor judgment and impulsivity and deficient 
ego.  He had many features of a so-called "borderline 
character."

Diagnostic impressions in July 1971 were schizophrenic 
reaction, chronic, undifferentiated moderate; and drug 
dependency, heroin, "LSD," mescaline, psilocybin, marijuana, 
amphetamines and barbiturates (secondary to the preceding 
diagnostic impression).  Also diagnosed were neurotic 
depression and schizoid personality.

At an initial psychiatric evaluation in July 1971 while 
hospitalized at Lackland, the veteran related his drug use 
prior to and in service.  He reported that in March 1971 he 
started to become depressed over his contribution to the war 
effort, the deportation of an American girl whom he knew in 
Southeast Asia because she couldn't be sponsored, an Article 
15 for wearing civilian clothes into the city and a reprimand 
for having long hair and wearing a wig.  He stated that he 
was feeling sorry for himself and depressed and started to 
smoke heroin.  Throughout the interview the veteran 
reiterated many times that he wanted to get out of the Air 
Force.  There were no signs of overt thought disorder, 
hallucinations or delusions.  

The examiner summarized that from the initial psychiatric 
interview, the veteran had had very little in the way of 
goal-directed behavior in the past.  His superficiality and 
lack of goal-directed behavior strongly suggested a great 
deal of immaturity and his behavioral record as related by 
himself in terms of school and the service strongly suggested 
the diagnosis of immature personality. 

After examination by a clinical psychologist, the diagnosis 
was schizophrenia, chronic, undifferentiated, mild, 
manifested by poor judgment, inappropriate acting out, 
bizarre thought processes, possible underlying thought 
disorder, a chronic behavorial pattern disturbance, and 
paranoia.  Rehabilitation through psychotherapy at the 
Special Treatment Center was not seen to be indicated.

At a July 1971 psychiatric consultation he claimed that he 
started taking heroin in April or early May 1971.  He took 
drugs because he was depressed because a girl with whom he 
was living was deported for not having a sponsor; he didn't 
like Air Force life, he had to cut his hair; and he received 
an Article 15 for wearing civilian clothes in town.  He again 
reported starting to take drugs after he dropped out of 
college in November 1968 and continued to take drugs in 
service.  Vietnam was the only place he took heroin.  He 
claimed that he took heroin in Vietnam because then he would 
not feel anything, have no worries.  He disliked his job as 
there was no excuse for what he was doing, telling if a bomb 
had hit the target.  His girlfriend worked in an orphanage 
and he saw so many orphans.  He felt he was part of the cause 
of their parents being killed so he began to misinterpret the 
photos.  The veteran was only mildly anxious, oriented times 
four, and mildly to moderately depressed.  A provisional 
diagnosis was neurotic depression and schizoid personality.   

The report of a staff conference resulted in a clinical 
opinion that included a diagnosis of undifferentiated 
schizophrenia.  He was to be transferred to a Psychiatric 
Center for treatment and possible medical discharge.  

The veteran was admitted to psychiatric services at Wilford 
Hall Medical Center in late July 1971 for further evaluation.  
It was noted that he had been transferred from the evaluation 
program of the drug rehabilitation program at Lackland Air 
Force Base with a diagnosis of probable latent schizophrenia 
(borderline personality), with recommendation for medical 
discharge.  Reference was made to the narrative summary from 
the Drug Rehabilitation Center.  

A report of a mental status examination includes findings and 
noted that the veteran described a lifelong pattern of 
withdrawal from responsibility, withdrawal from social 
involvements and a tendency toward self isolation and 
seclusion.  The examiner opined that despite this, the 
reaction patterns did not have the quality of schizophrenic 
withdrawal.  There was evidence of high intelligence and a 
thoughtful, somewhat philosophical outlook.  

While he was hospitalized at Wilford Hall Medical Center it 
was noted that clinically there was very, very little 
evidence for a schizophrenic process.  He did show an 
escapist behavior, but it was a very sophisticated type of 
escapism, which also had a passive-aggressive character.  The 
final diagnosis was emotionally unstable personality, 
chronic, severe, manifested by anxiety, depression, history 
of avoidance behavior, low frustration tolerance, and more 
recently, drug misuse.  The stress was minimal, routine 
military duty.  Predisposition was chronic life long pattern 
of behavior.

The Chief of Psychiatry Service recommended that the veteran 
be referred to duty but with a further recommendation that he 
be separated from the service administratively under AFM 39-
12.   Although technically retainable on active duty it was 
recommended that he not be returned to duty.  

The post service record shows that in December 1971 and 
November 1972 the veteran was treated for drug dependence, 
opium, opium alkaloids and their derivatives (heroin) at Napa 
State Hospital by the Department of Mental Hygiene, State of 
California.  An examiner noted that the veteran became 
addicted to heroin while in Vietnam.  He showed no evidence 
of psychosis.  

The veteran underwent a period of hospitalization for 
approximately one month from December 1985 to January 1986, 
at VA Medical Center, Palo Alto, California, primarily for 
opioid dependence.  The pertinent discharge diagnosis was 
antisocial personality disorder.

Private records from the State of California Department of 
Corrections dated in May 1986, reflected endogenous 
depression, mixed drug depression, and personality disorder.

The veteran submitted a claim for service connection for PTSD 
in August 1987.  He mentioned that he was in Vietnam from 
July 1970 to July 1971 assigned to the 12th Reconnaissance 
Intelligence Technical Squadron at Tan Son Nhut Air Base.  He 
was also assigned on temporary duty to 20 TASS/Covey TACP, 
Pleiku, from "9/1/70 to 9/3/70".  He stated that his 
primary duties were as an Imagery Interpretation Specialist, 
however, in times of need he performed other duties such as a 
bunker guard.  

He stated that although his duties were primarily non-combat 
he experienced the following life threatening situations:  
(1) while entering the main gate at Tan Son Nhut in November 
1970, sniper fire killed the man directly in front of him; 
(2) on March 28, 1971 enemy rockets hit close to him at Tan 
Son Nhut; (3) while he was on temporary duty at Pleiku the 
installation was attacked by North Vietnamese and he 
performed bunker guard duty during mortar fire and a human 
wave attack on the perimeter; (4) in March 1971, he was in a 
bar on Tudo Street in Saigon that was blown up by the enemy 
and his girlfriend was killed in the explosion; (5) in April 
1971 he was caught in the middle of a firefight between 
Australian soldiers and Vietcong (VC) on Tru Minh Ky Street 
in Saigon and saw dead and wounded lying on the street.  

Submitted into evidence was a case history dated in October 
1987 prepared by DN of the Vietnam Veterans of California, 
Veterans Service Center in Santa Rose and addressed to HF at 
the Vet Center in northern California.  The report indicates 
that the veteran harbored issues around guilt for plotting 
grids on maps for aerial bombardment of suspected N.V.A. 
activity in Laos and the border of Vietnam.  At the time, the 
U.S. was denying any bombing in the Laos area and during a 
Congressional visit he was ordered not to disclose any 
information.  He claimed that from that point on he started 
using heroin to try and forget what was going on in Vietnam.  

The October 1987 case history included the following 
stressors:  (1) his base was attacked by a large force of 
N.V.A. and he felt helpless as he did not have a rifle; (2) a 
fellow G.I. was killed in front of him by a sniper; (3) in 
Saigon he came upon a firefight between V.C. and Australian 
troops and was pinned down for a period of time; and (4) he 
was involved with an American female who volunteered to help 
orphaned children and was killed after a mortar attack.  

Post service he continued to use drugs and secured a large 
box of explosives for protection.  After an arrest, the 
explosives were found and the veteran was sentenced to state 
prison for three years.  The diagnosis was PTSD and substance 
abuse disorder in remission.  

In reply to a request by the RO for PTSD records research for 
verification of the veteran's claimed stressors, in November 
1987 the Environmental Support Group (ESG) wrote the 
following:

During the whole period that [the veteran] served 
in Vietnam, there are no recorded rocket or mortar 
attacks on Tan Son Nhut Air Base.  There is no 
mention of an American being killed by an enemy 
sniper during the time [the veteran] was at Tan Son 
Nhut.  During the time [the veteran] indicated he 
was TDY to Pleiku ( [] September 1970) the base was 
not rocketed or mortared or subjected to an NVA/VC 
ground attack.  It is not possible to confirm that 
[the veteran's] girlfriend was killed in an attack 
on a Saigon bar.  We can find no record of a 
firefight between VC and Australian soldiers in 
Saigon at the time [the veteran] served in Vietnam. 

The veteran was afforded a VA Compensation and Pension (C&P) 
psychiatric examination in November 1987.  The examiner noted 
that there was no claim file, treatment file or 
administrative file for review.  The veteran reported the 
history of his military service prior to Vietnam.  In Vietnam 
he was assigned to intelligence and photo reconnaissance and 
for the first seven months of his stay in Vietnam he treated 
his job as a job. He was assigned to locate targets that 
included installations as "SAM" sites, artillery sites, and 
troop concentrations.

After seven months, the veteran was told to begin targeting 
villages based on certain characteristics that indicated 
whether they had been visited by or had been bases for enemy 
activities.  The veteran found this change in his orders to 
be difficult to tolerate psychologically.  At that time he 
met an American woman civilian who was working at an 
orphanage in Saigon and spent his days off with this woman at 
the orphanage.  He then felt guilty when he returned to work 
arranging for bombing of villages which would produce more 
orphans.  He noted that he became depressed, ashamed, angry 
and felt he was being lied to by the military and political 
"propaganda."  

He further reported that previously he had been living with a 
Vietnamese girl and witnessed her death in a bombing at a 
nightclub in Vietnam; while walking into Tan Son Nhut Air 
Force Base the man who was walking only a few steps in front 
of him was shot in the head and killed by sniper fire; and 
while at Pleiku, the base was attacked at night with rockets 
and mortars, but he was not injured.  

He then began using heroin in Vietnam.  He stated that his 
performance ratings continued satisfactorily, but he was more 
and more disenchanted by his experience in Vietnam and was 
troubled by the deaths of people around him.

At that point, the veteran learned of a new law that if 
soldiers departing from Vietnam had positive urinalysis tests 
for drugs that "they would be arrested" but either retrained 
or discharged from the service.  He saw this as a way to get 
out of the Air Force and planned that at the time of the test 
he would make sure that it was positive.  

He was first detoxed at Cam Ranh Bay during a two week 
period.  He claimed that the program was totally mismanaged 
and witnessed two men die during a process of detoxification.  
He was then evacuated to Lackland Air Force Base for 
observation and from there referred to a Psychiatric unit.  

After leaving the Air Force he first spent some time in the 
mountains at a family cabin for six months until his 
unemployment ran out.  In 1972, he was at a drug program in 
Phoenix, Arizona, for six months.  In 1973, he was at a drug 
program in California for about a year.  He then started 
college, did construction work, and joined a family wood 
cutting business.

The veteran claimed that his father reneged on an agreement 
to make him a partner, and therefore he attempted suicide 
with an overdose.  He stated that his uncle suggested he go 
to Delancey Street Foundation.  He did so in 1975, stayed 
there for two years, and obtained a real estate license.  
Until 1980 he was selling real estate in California; however, 
he began using amphetamines at that time.   Thereafter he 
started dealing drugs and his legal situation deteriorated.  
Charges against him included manufacturing explosives, 
carrying dangerous weapons, and carrying controlled 
substances with intent to sell.  He plea bargained down the 
charges to credit fraud and was incarcerated until June 1987.

While incarcerated the veteran met a veterans' counselor, 
D.N., who explained to him that it sounded like some of his 
problems were related to Vietnam stress.  He continued to see 
that counselor after his release from prison and also began 
seeing a counselor, H.F., at a VA outreach program. 

On mental status examination it was noted that the veteran's 
mood was generally calm apart from discussing his indignation 
about Vietnam and what happened to him there.  Clinical 
findings were provided.  Diagnoses included mixed substance 
abuse, PTSD and antisocial personality traits.  The examiner 
noted that the veteran experienced some distinctly life-
threatening events in Vietnam with the death by sniper fire 
of someone at close quarters with himself, the bombing death 
of his Vietnamese girl friend, and being under the rocket and 
mortar attack at Pleiku.  The diagnosis of anti-social 
personality traits was based on his legal record.

The claims file was forwarded to the examiner for review and 
a statement.  An April 1988 addendum report shows the VA 
psychiatric examiner reviewed the veteran's claims file.  He 
discussed the medical evidence but did  not mention the reply 
from ESG.  

The examiner noted the documents including the service 
medical records suggested there had been a preexisting drug 
abuse history prior to the veteran's enlistment in the 
service.  The examiner found no evidence to support a 
diagnosis of schizophrenia.  The diagnosis of emotionally 
unstable personality disorder was noted.  It was indicated 
that the veteran's statements of stressors were consistent.  
The examiner found that the records supported the findings of 
the November 1987 VA examination that the appropriate 
diagnoses were PTSD and mixed substance abuse, currently in 
remission, and antisocial personality disorder traits.  The 
examiner considered the service medical records to 
substantially support the diagnostic finding of antisocial 
personality disorder traits.

In a July 1988 rating decision the RO denied service 
connection, in pertinent part, for PTSD.  (also for 
schizophrenia or other psychosis or neurosis; personality 
disorder.  The veteran was notified of the decision and 
initiated an appeal.

With his notice of disagreement received in August 1989, the 
veteran submitted a statement in support of stressors for 
PTSD.  With respect to rocket-related stress incidents, he 
remembered at least six different occasions that rockets hit 
Tan Son Nhut Air Force Base while he was stationed there.  He 
noted that on at least three different occasions rockets hit 
Saigon while he was in town.   He claimed that these 
incidents were witnessed by tens of thousands of people. 

He had contacted a veteran who had authored a story about an 
incident witnessed in Vietnam at the main gate to Saigon.  
Although the author did not recall the sniper shooting of a 
serviceman in the week following the incident about which he 
had written, he did recall rocket and mortar attacks 
happening.  

The veteran claimed that on March 28, 1971, Tan Son Nhut was 
rocketed, the base was sealed off and he was trapped in town.  
The same night his Vietnamese girlfriend was killed in a bar 
when it was bombed by a sapper.

Another stressor was on the second night of his TDY 
assignment to Pleiku when the base came under attack.  He did 
not have a gun and had not been briefed on what to do during 
an attack.  Someone directed him to a bunker and told him to 
stay put.  He was scared to death.  Gun fire and mortar 
explosions were going off everywhere.  He could see bodies 
coming forward in waves towards the perimeter.  

He also described an incident involving Australian soldiers.  
He was riding in a Vietnamese three wheeled vehicle and came 
upon some Australians crouched beside a vehicle exchanging 
fire with shooters in several buildings along a street.  The 
veteran had no gun and was scared and instructed his driver 
to move on quickly.  He had not forgiven himself for not 
having stopped to help even though he did not have a gun and 
did not know what had happened to them.  

He mentioned the names of several fellow servicemen but 
stated that he did not know where they were.  

With the veteran's substantive appeal he submitted additional 
evidence that included a letter from the veteran regarding 
errors in applying the law and facts in the statement of the 
case with which he disagreed.  He also submitted duplicate 
copies of letters to him from VA, State of California 
Department of Mental Hygiene records, and service medical and 
personnel records.  He also requested that ESG do a second, 
more thorough investigation of the records in order to 
substantiate the rocket and mortar attacks on Tan Son Nhut 
Air Base and Pleiku.  

He submitted a copy of a Recommendation for Administrative 
Separation dated in August 1971.  He did not have any 
psychiatric disease or condition.  If he were to continue in 
training, the opinion was that his present problem would 
become worse and could develop into a major psychiatric 
illness.  His diagnosis was emotionally unstable personality, 
chronic, severe, manifested by anxiety, recurrent depression, 
passive dependency problems, a recurrent pattern of avoidance 
behavior and low frustration tolerance - more recently a 
misuse of drugs.  This diagnosis was noted as a character and 
behavior disorder.  The veteran also did not want to be 
further rehabilitated through the Special Treatment Center. 

In addition, the veteran submitted an undated stressor 
statement with his appeal.  He indicated that in October 1970 
(probably the second week) a fellowserviceman and he were 
sitting on a pole near demolished aircraft near the airfield 
at Tan Son Nhut one evening around 8:30.  A rocket crashed 
into the wrecked aircraft, shrapnel went soaring into the air 
and the concussion knocked them off the pole.  Seconds later 
another explosion went off but it was not close to them.  
After a few minutes they quickly left because they were not 
supposed to be there in the first place; they were both 
holding drugs and didn't want to run into any military 
policemen.

He claimed that in the first week or so in January 1971 he 
and a buddy were talking alongside a heliport compound when 
rockets came in but were not close.  He noted that at least 
three of them came in at once and seemed to hit the air 
strip.  Although he joked about it with his friends, he was 
scared.  

He also claimed that there was a rocket attack in Saigon in 
the first few days of March 1971.  At the end of March he 
noted that he had gotten trapped in town because of rocket 
attacks and his girl friend was killed in an explosion in a 
bar that same night.  

With respect to an incident in Pleiku, the veteran noted that 
he checked in, was not assigned a weapon, was told where to 
report in the morning and what bunker to head for if anything 
happened.  On September 2, 1970, he was caught in a rocket 
attack and enemy soldiers attacking the base.  He was in the 
bunker and blacked out.  He did not recall anything else of 
that night or the next morning.  He checked out and flew back 
to Tan Son Nhut.    

With respect to a sniper incident the veteran noted that in 
November 1970, he was returning to Tan Son Nhut in the late 
afternoon and while waiting in line at the main gate, one 
loud shot rang out and a sniper had killed the man in front 
of him.  He did not know the name of the man or the names of 
anyone else who witnessed the shooting. 

He described the incident in April 1971 where he came upon 
two Australian soldiers crouched beside their vehicle and 
shooting at the rooftops of buildings and fire was being 
returned.  He was in a Vietnamese three wheel motorcycle and 
they passed between the vehicle and the buildings from where 
the shots were coming.  Bullets were flying over their heads 
and he saw at least three bodies of children who were 
apparently dead.  He got home safely and never knew what 
happened to the two Australian soldiers.  

In February 1990, a report from the ESG noted that records 
indicated there were no recorded rocket or mortar attacks on 
Tan Son Nhut Air Force Base during the veteran's tour of 
duty.  Enclosed was a highlighted extract from Air Force Base 
Defense in the Republic of Vietnam 1961-1973 which indicated 
Pleiku was attacked on September 4, 1970.  The document 
indicated United States losses sustained were zero killed in 
action and zero wounded in action.  

ESG could not verify that the veteran's girl friend had been 
killed in an attack on a Saigon bar.  Civilian incidents were 
seldom in records. The killing, accidentally or in combat, of 
civilians, was extremely difficult to verify.  It was noted 
that incidents involving civilians, or civilian 
establishments, unless reported to military police units, 
were not normally in combat records.

At a hearing before a hearing officer at the RO in April 
1990, the issue on appeal was stated as service connection 
for a psychiatric disorder to include PTSD.  The veteran 
recounted the rocket attacks already noted in his previous 
statements.  Noting that ESG had stated that Pleiku had been 
attacked on September 4, 1970, the veteran thought there 
might have been a delay in his arrival in Pleiku and that he 
might have been there on September 4th.  He stated that he 
had to sign in and out and requested that these records be 
obtained to show exactly when he was at Pleiku.

The veteran was advised to get a certified statement from a 
person to whom he had talked and recalled that Saigon and the 
Air Base were rocketed while they were there.  

In a lay statement dated in June 1990, B.N. noted that he 
served in the United States Army in Vietnam from March 3, 
1970, to January 15, 1971.  He was assigned to the United 
States Army Headquarters Area Command in Saigon and lived and 
worked at a compound not far from the Tan Son Nhut main gate. 
He did not know the veteran while he was stationed in 
Vietnam, but noted that their tours of duty overlapped.  He 
noted that during that time they were both in Saigon there 
were rocket and mortar attacks on the city and on Tan Son 
Nhut, although he was unable to remember the dates and times.  
He indicated that rockets were part of the reality of life in 
that city.

B.N. recounted some incidents that he had witnessed or 
occurred during his stay in Saigon.  He noted that rockets 
did slam into Saigon, destroying buildings and ending lives.  
He indicated that the veteran witnessed some awful events as 
did everyone else there.  He noted that few could remember 
all the incidents and certainly not the dates, but they knew 
they happened.  He indicated that the veteran was telling the 
truth.

In September 1990, information from the ESG indicated that it 
was the function of the PTSD unit to provide documented 
information to support veterans' involvement in stressful 
incidents while serving in the military.  However, it was 
noted that they did not provide stressors since it was 
impossible for them to determine who the veteran knew or what 
he personally witnessed.  Moreover, it was indicated that the 
Air Force stopped maintaining morning reports in 1964; 
therefore, it was nearly impossible to determine the specific 
daily status (sick in quarters, hospitalized, leave, 
temporary duty(TDY), etc.) of its members after that time.  
However, it was noted that information pertaining to the 
veteran's temporary duty status may be obtained in his 
official military personnel file.

In March 1991, the veteran testified at a personal hearing 
before a traveling panel of the Board sitting at the RO.  A 
copy of the transcript of the hearing is in the claims file.  
Submitted into the record at that time was a statement dated 
in November 1970 from W.S.C. with documents indicating that 
he served on active duty in the United States Air Force for 
approximately two years to include service in Vietnam.  This 
was to substantiate the veteran's claim of rocket and mortar 
attacks at Ton Son and Saigon while he was there.  Also 
submitted into evidence were duplicate copies of airman 
performance reports.  

At the March 1991 hearing the veteran recounted claimed 
stressors already noted in the record.  He also requested 
that the provisions of 38 C.F.R. "§ 3.305(d) regarding 
combat" be considered.  He also reported a history of 
psychiatric and drug-related treatment following service.  
The chairman of the hearing panel informed the veteran of the 
responses from ESG.  

W.S.C. wrote that during July and August 1970 he remembered 
at least five mortar attacks because the VC kept missing and 
overshot the flight line.  He noted that on December 22, 
1970, four VC with satchel charges were caught and shot at a 
barbed wire perimeter.  He noted that during the months of 
September, October, and November there were also various 
alerts and sirens and some attacks doing more damage to the 
Army side than to the Air Force side.

In a November 1991 letter the veteran wrote that as discussed 
at the personal hearing he contacted the three psychiatrists 
he had seen since his discharge in 1971 to obtain medical 
records.  Unfortunately, they all stated that they did not 
keep medical records that long. 

He also wrote that in August 1991, he returned to Vietnam and 
spent three weeks there.  One of his objectives was to locate 
evidence of the stressors that he encountered during the war 
since VA insisted that the military had no records of the 
events.  While he was there he was fortunate to meet with 
many former North Vietnamese Army regulars and VC soldiers.  
He was introduced to four former enemy generals as well as 
many other officers.  

One of the VC generals indicated that he remembered ordering 
many attacks in which the veteran was involved and could not 
believe that the government was denying that rocket and 
mortar attacks against Saigon and Tan Son Nhut in 1970 and 
1971 had ever occurred. 

The general noted the attacks had been reported in the 
newspapers in Vietnam and he was certain he could find 
newspaper accounts of the attacks for the veteran.  The 
general assured the veteran that he would have his staff 
search the Saigon newspapers and send copies of the newspaper 
reports.  

The veteran also noted that a textbook written about the 
Vietnam war: The Vietnam War Day by Day, written by John 
Bowman, supported his claim that attacks were made on Saigon 
as well as villages in Vietnam in the 1970's.  

Also submitted into evidence was an undated letter from a VC 
general to the veteran noting that research was being 
conducted for evidence of mortar and rocket attacks against 
"TSN" Air Force base and Saigon.  

A February 1992 inquiry from a Senator regarding the 
veteran's appeal included material provided by the veteran.  
This included a duplicate copy of the November 1991 letter.  
Also submitted was a document titled PTSD questions for VA 
hearing wherein it was stated that most of the time the 
veteran was stationed at Tan Son Nhut Air Force Base just 
outside of Saigon.  However, he did one Temporary Duty (TDY) 
assignment to Pleiku for three days during the first week of 
September 1970, and he noted that he was at Cam Ranh Bay air 
base for a couple of weeks.  He noted that he was mostly in 
the city while in Vietnam.  He also noted that his duties 
were immoral as they required him to report civilian villages 
in neutral countries as military targets that were 
subsequently destroyed.

The veteran noted that there were many situations in which he 
did not feel he was going to survive.  Twice, he ended up in 
the line of fire during sniper incidents.  On at least a half 
a dozen occasions he was near the site where rockets landed 
and exploded.  He noted that once he was in a bar when it was 
bombed.  He noted that he was at Pleiku Air Force Base when 
it came under attack, he was nearly killed by staff medical 
personnel, and that three of his comrades were killed by 
them.  He mentioned that when he arrived in Vietnam, he was 
given a weapon which was locked up in the basement of the 
building where he worked the entire time he was there.  
Consequently he was always unarmed and unable to defend 
himself.  He further described his symptoms and the effect on 
his everyday life.  

In April 1992 the RO requested that the veteran provide dates 
and surrounding occurrences of each of the stressor events he 
claimed.  Also to provide information regarding medical 
treatment.  

In May 1992 duplicate copies of the veteran personnel records 
and administrative discharge evaluation were received from 
NPRC.

In September 1992 the RO again wrote to the veteran noting 
that he had not responded to the April 1992 letters and 
requesting a reply.  

In August 1992 the veteran submitted a list of medical 
providers and treatment records were requested.  

An October 1992 reply from Delancey Street Foundation 
indicated that the veteran had been a resident, but the dates 
could not be confirmed as records had been lost in a move.  
The writer personally knew that the veteran had been there on 
two occasions.  It was noted that residents usually came to 
Delancey Street as a result of severe drug and/or alcohol 
abuse and crimes committed related directly to the 
drug/alcohol use and such was the case with the veteran.  

Dr. J.M. replied in October 1992 that there were no records 
available.  

The veteran submitted additional evidence in January 1993.  
This included duplicate copies of a June 1990 letter written 
by B. N. and a September 1990 letter from W.S.C. with 
attachments.   

He also submitted a statement regarding an incident in March 
1971 on his birthday when he and his Vietnamese girlfriend 
went out to celebrate.  A bomb planted by a sapper exploded 
and his girlfriend was killed.  

Also received in January 1993 was a note dated in October 
1992 from J. E. B. to Gary (last name not given) after 
reading the stories in his book including a story by the 
veteran that talked about his troubles  with VA.  J.E.B. 
noted that he was stationed at Tan Son Nhut Air Base and was 
sending a few pages of newspaper clippings from his tour in 
Vietnam from June 1970 through June 1971.  J.E.B. asked that 
the clippings be forwarded to the veteran.  A Stars and 
Stripes clipping in December 1970 noted terrorist bombings in 
Saigon.  Another undated clipping noted a bar blast in Vinh 
Long Province and mortar attacks in Binh Duong and Chuong 
Thien Province.   Another undated clipping from the Stars and 
Stripes that, in pertinent part, noted that rockets had hit 
Saigon.  

Also submitted in January 1993 were news clippings from 
Vietnamese papers with pertinent interpretations in English 
reflecting civilian incidents during the Vietnam war.  These 
apparently were furnished to the veteran by the Viet Cong 
General he met on his trip to Vietnam.  This included 
bombings of two bars in April (year not specified), mention 
of two prior bar explosions in one article; an explosion at a 
Vietnamese military headquarters in May 1971; and a bar 
explosion in June (year not specified).

A reply from Napa State Hospital received in October 1992 
stated that his records had been purged and sent what was 
available.  This included a duplicate copy of a psychiatric 
examination dated in December 1971.  Another record shows 
that the veteran was admitted for drug treatment from 
November 1972 to July 1973.

Dr. R.M.B. wrote in October 1992 that he could not locate a 
file or any records on the veteran.

Submitted into evidence was an August 1987 evaluation by 
H.F., M.S., Readjustment Counseling Service, with attached 
records from the California State Department of Corrections.  
The veteran reported having developed considerable intra-
psychic conflicts around duties of providing pilots with 
bombing coordinated for villages designated as communist 
sympathizers.  According to the veteran as circumstances 
worsened in the area, his installation was attacked by large 
NVA force and mortar, rocket and sniper attacks occurred more 
frequently.  He witnessed soldiers killed in front of him by 
a sniper's bullet.  He was almost killed by a mortar round 
that landed in local village where he volunteered off-duty to 
work with orphaned Vietnamese children.  His female U.S. 
civilian co-worker was killed in the attack.  Due to 
increasing stress he began using heroin.  The veteran related 
his drug use and treatment in service and post service.  The 
diagnoses were PTSD, chronic; depression; and history of 
polysubstance dependence.  

The records from the California State Department of 
Corrections included an April 1986 institution staff 
recommendation summary discussing the veteran's aptitude for 
being drug free without being incarcerated and whether he 
should be allowed to remain on probation rather than be 
incarcerated.

A May 1986 report of a diagnostic study with a psychological 
evaluation and recommendation was ordered by the California 
Department of Corrections.  The diagnostic impression was 
endogenous depression; mixed drug dependence, episodic; 
borderline personality disorder with depressive, schizoidal 
and antisocial features. 

The psychiatric evaluation indicates that while on probation 
he returned to the Delancey Street Program but he didn't like 
it and asked for a PTSD program at a VA center.  The 
probation officer, however, took him to a Family program 
where he was asked to leave after 30 days as it was felt that 
his attitude was not appropriate.  He then had to be 
incarcerated.  

A November 1992 reply from Dr. R.T.S. stated that he had no 
records, the records were the property of Our Family.

A letter requesting records to North Mountain (NARA Project) 
was returned for insufficient address.  This was the address 
furnished by the veteran.  

A November 1992 reply to a request for records from the 
Vietnam Veterans of California, Inc. noted that the treating 
therapist D.N. no longer worked for that agency.  A treatment 
plan dated in June 1986 and a Case History dated in October 
1987 (duplicate copy) accompanied a summary prepared by a 
therapist who had not seen the veteran.  

In May 1993, the RO requested ESG to make another search of 
records to try to verify stressor events claimed by the 
veteran. 

A report dated in August 1993 from the ESG indicated that 
they received additional information regarding the veteran's 
claim and conducted further research; however, that 
organization was still unable to document the veteran's 
stated stressors.  It was noted that as stated earlier an 
official documentation indicates that Pleiku Air Force Base 
was attacked on September 4, 1970, resulting in no United 
States losses. Again, their records indicated that there were 
no recorded rocket or mortar attacks on Tan Son Nhut Air Base 
during the veteran's tour of duty.  Moreover, it was noted 
that in order to provide further research concerning the 
American soldier killed by sniper fire, the veteran should 
provide the date to within seven days, as well as the 
individual's full name, and unit assignment.  Also it was 
noted that that organization was unable to verify that the 
veteran's girl friend had been killed in an attack on a 
Saigon bar.

Additionally, the ESG was unable to document a fire fight 
between VC and Australian soldiers in Saigon as stated by the 
veteran's claim.  Moreover, that organization was unable to 
verify that the veteran witnessed four VC sappers being shot 
down, since it was impossible to determine who the veteran 
knew or what he personally witnessed.  It was noted that the 
ESG had researched all available documentation pertaining to 
the veteran's stated stressors.

In September 1993 the RO requested that the veteran furnish 
identifying information regarding the individual who was shot 
and killed by sniper fire in front of him.  

Pursuant to the Remand instructions the veteran was afforded 
VA psychiatric examinations.  The report of the first 
scheduled examination in early January 1994 shows that the 
veteran was adamant about tape recording the examination and 
the examiner felt that it would not be possible to do so due 
to the time pressure, the amount of material in his file to 
review and that it was not his practice to tape record 
examinations.  The veteran then declined the examination.  It 
was noted at the first examination in January that another 
psychiatric examination was scheduled approximately a week 
later.  

On report of a VA psychiatric examination dated in late 
January 1994, the examiner noted that he did not have the 
claims file or any treatment records.  The veteran stated 
that while he was diagnosed with PTSD, the stressors could 
not be corroborated.  He mentioned that a VC general helped 
locate documentation including newspaper reports about the 
events in which the veteran claimed he was involved.  The 
veteran reported that in Vietnam he served as an intelligence 
officer helping to locate targets in Laos for bombing 
missions.

The veteran stated that his fiancee had been killed in a bomb 
attack in a Saigon bar.  He related that the base in town 
where he was stationed had been frequently subject to rocket 
and mortar attacks and he witnessed people being killed in 
action during these attacks.  He stated that a sniper killed 
a person standing in line in front of him as he was returning 
to the base.  

The veteran further noted that while on temporary duty to 
Pleiku the base was subject to human attacks.  He had only a 
flak jacket and helmet and stayed in a bunker.  The veteran 
noted that when traveling between (blank) and Saigon, he 
passed by an ambush where an Australian courier was under 
fire.  

The mental status evaluation resulted in a diagnostic 
impression of PTSD.  The examiner indicated that he did not 
have the claims file or the actual documentation the veteran 
stated he had submitted.  The examiner noted that the veteran 
clinically met the criteria for all the signs and symptoms of 
PTSD.

The veteran was seen by a third examiner in April 1994 who 
noted that it was the second interview as dictation from an 
earlier examination had been lost.  In the report of a VA 
psychiatric examination, with claims file available to the 
examiner who reviewed the evidence of record, the examiner 
referred to earlier VA psychiatric examinations in November 
1987 and April 1988 and noted that these examinations 
documented the veteran's Vietnam stressors.  

Stressors were not recorded in the examination.  The 
diagnoses were PTSD, chronic, mild and polysubstance 
dependence in remission.  The examiner commented that the 
veteran had given a persuasive history of symptoms consistent 
with PTSD and had diligently researched the documentation to 
support his stressful events.  It was noted that involvement 
with the Veterans Vietnam Restoration Project had a 
significant healing effect on him and improved his 
occupational and psychosocial functioning.  

The veteran also submitted a newsletter dated in January 
1993, regarding the Veterans Vietnam Restoration Project 
"Healing the Wounds of War."  The newsletter pertained to 
Vietnam war veterans who returned to Vietnam to do 
humanitarian aid projects in order to bring positive closure 
to an otherwise negative part of their lives.  

A request for medical records from the VA Medical Center at 
Palo Alto resulted in a report of hospitalization from 
December 1985 to January 1986 for drug treatment.  The reply 
indicated that there were no outpatient treatment records.

In a January 1995 rating decision the RO denied entitlement 
to service connection for PTSD.  A supplemental statement of 
the case was issued in January 1995.

The veteran submitted two letters with comments on the 
supplemental statement of the case.  His wife submitted a lay 
statement dated in December 1995 detailing her observations 
of the veteran's disorder. 

In April and July 1996 NPRC provided a negative response to a 
request for clinical records for psychiatric treatment at 
Wilford Hall from July to August 1971.

Mr. DLH, Historian, Department of the Air Force, Air Force 
Historical Research Agency, (USAFHRC) Maxwell Air Force Base, 
Alabama, wrote a letter in September 1999, with 4 
attachments, concerning the 12th  Reconnaissance Intelligence 
Technical Squadron (RITS) at Tan Son Nhut Air Base during the 
dates the veteran was assigned in Vietnam.  Only a sample of 
the squadron history for May 1971 was provided.  Also 
provided was a brief statement of what the 12th 
Reconnaissance Intelligence Technical Squadron did in Vietnam 
from an oral history in the collection of the USAHRC.

Information provided by USAFHRC included a resume of the 12th 
RITS activities in May 1971.  This was stated to be typical 
of the other monthly squadron histories.  A few sheets for 
February 1971 were sent and show that the veteran was 
promoted to Sergeant.  

A page of an oral history interview of another serviceman 
wherein he gave a brief statement of what the 12th RITS did 
in Vietnam was sent.  He described that every airplane had a 
camera that provided a running pictorial display of every 
bombing run and every air-to-air engagement.  There were 
pictures before and after the raids with detailed studies of 
where the bombs were dropped and the damage caused.  

Additional personnel records received were duplicate copies 
of records previously secured.  

In a May 2002 Report of Contact USAFHRC stated that it was 
unable to release unit histories requested because the 
records were classified as confidential.  This was confirmed 
by letter dated in May 2002 stating that the squadron 
histories were quarterly and the confidential classifications 
were valid and current.  They could not be released to anyone 
without a current and valid security clearance for material 
classified up to and including "Confidential" and a "need 
to know."  The RO's office did not include anyone with the 
necessary security clearance.  

USAFHRC did send an unclassified end of tour report by the 
commander of 12 RITS for the period from June 1971 to June 
1972.  He wrote that his major tasks dealt with the carrying 
out of established intelligence community and intelligence 
production directives and the management of personnel engaged 
in the production of these intelligence products.  They were 
not involved in the usage of these products.  

Legal criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Adjudication of a claim of service connection for PTSD 
requires the evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a) (West 1991).

During the pending appeal, regulations pertaining to service 
connection for PTSD were adopted.  Service connection for 
PTSD required medical evidence establishing a clear diagnosis 
of the condition; credible supporting evidence that the 
claimed in-service stressor actually occurred; and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. If the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  58 
Fed. Reg. 29,110 (1993) codified at 38 C.F.R. § 3.304(f).   

The regulation pertaining to service connection for PTSD, 38 
C.F.R. § 3.304(f), was revised in 1999 in order to bring it 
into conformance with the holding of the United States Court 
of Appeals for Veterans Claims (CAVC) in Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  The amendment concerned the type 
of evidence required to establish service connection for 
post-traumatic stress disorder (PTSD).  The change in the 
regulation was effective March 7, 1997, the date of the 
CAVC's decision in Cohen.

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).  

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a) (2002).

The adjudication regulation was again amended in March 2002 
to add another section concerning the type of evidence that 
may be relevant in corroborating a veteran's statement 
regarding the occurrence of a stressor in claims for service 
connection of PTSD resulting from in-service personal 
assault.  This amendment provides that evidence other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  67 Fed. Reg. 10,330 (March 
7, 2002); 38 C.F.R. § 3.304(f)(3) (2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened but before administrative or judicial 
review has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy.  VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used to support a 
veteran's assertion that he was engaged in combat.  The 
benefit of the doubt rule applies to the determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12- 
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  The record must contain 
corroborative evidence that the in- service stressor 
occurred.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
records.  Moreau, supra, see also Patton v. West, 12 Vet. 
App. 272, 277 (1999).

The substance of the previous 38 C.F.R. § 3.304(f) has not 
been significantly altered in terms of the three basic 
requirements for service connection of PTSD.  Also, the Board 
is of the opinion that the amended regulations are more 
favorable to the veteran because such regulations, as recited 
earlier, provide broader requirements for establishing combat 
and because they no longer require a "clear" diagnosis of 
PTSD.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  The credibility of the evidence is not 
presumed at the merits stage.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§  3.102, 4.3 (2002).


Analysis

Preliminary matter: Duty to Assist

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  Further, he has obtained representation and 
his representative has prepared argument on his behalf.

The appellant has been advised of evidence he could submit 
himself or to sufficiently identify evidence so that VA could 
obtain the evidence for him.  VA C&P examinations have been 
provided and a medical opinion has been obtained.  

The RO has adjudicated the veteran's claim for PTSD under the 
revised version of section 3.304(f) and the veteran has been 
provided a copy of the revised regulation.

In the May 2001 Remand the Board noted the provisions of the 
VCAA.  The RO in July 2001 and April 2002 wrote to the 
veteran addressing the evidence needed to support his claim 
and what VA would do to assist.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran was given the opportunity to elaborate on his 
alleged stressors experienced while on active duty in Vietnam 
when he proffered testimony at personal hearings.

The RO has assisted the veteran by seeking verification of 
the veteran's alleged stressors.  

In order for the RO to contact USASCRUR (formerly ESG) to 
verify the veteran's alleged participation in the planning of 
bombings of civilian villages in North Vietnam, Cambodia and 
Laos, more information was needed.  In December 1988 , the 
veteran was requested to provide a specific and detailed 
list, to include any file he prepared in Vietnam with before 
and after photographs, of all civilian villages in North 
Vietnam, Cambodia and Laos which he claims to have targeted 
for pinpoint bombing by U.S. pilots or in the alternative the 
approximate locations of the civilian villages, the 
approximate number of villages targeted and bombed as well as 
approximate dates of bombings.  The veteran was also 
requested to provide the individual's full name who was 
allegedly shot in front of him at Ton Son Nhut Air Base, the 
date of the incident to within seven days and unit of 
assignment.  

The veteran to date has not supplied such information.  In 
the Board's May 2001 Remand, the RO was to comply with a 
prior remand instruction to provide clear notice of the 
importance of submitting requested identifying information in 
order to establish the existence of the claimed stressors.  
Although the RO did contact the veteran regarding the 
submission of other evidence, it does not appear that he was 
specifically advised that if he does not provide specific 
details as to claimed events, obtaining credible supporting 
evidence may be impossible.  The Board concludes, however, 
that another Remand is not necessary.  As the importance of 
providing specific details was discussed in the Board's May 
2001 Remand and the veteran received a copy of said Remand, 
he was in fact notified of the importance of submitting 
identifying information.  The necessary information was 
disseminated to the veteran, although not by the RO, and 
another remand is not necessary.  See Stegall v. West, 11 
Vet. App. 268 (1998). (the Court held that where remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.)  Furthermore, there is 
evidence that the veteran has stated that he did not know the 
name of the person allegedly shot by sniper fire at the 
entrance to Tan Son Nhut Air Force Base.  

In addition, even if the veteran were to submit grid plotting 
information, it is not clear that we could obtain 
verification.  As noted previously, the RO secured 
information regarding the 12th Reconnaissance Intelligence 
Technical Squadron between July 1970 and July 1971 (the 
veteran's Vietnam active service dates).  The RO then sought 
to obtain the additional monthly histories as shown on a 
microfilm invoice along with any other pertinent statements 
of what the 12th Reconnaissance Intelligence Technical 
Squadron did in Vietnam that is part of the collection of the 
USAHRC and information pertaining to either estimated and/or 
certified civilian death counts in connection with the 
bombing of targets in which the 12th Reconnaissance 
Intelligence Technical Squadron participated between July 
1970 and July 1971.  USAHRC replied, however, that the 
records were classified as confidential and it was unable to 
release unit histories.  

In July 2001 the RO requested that the veteran complete and 
sign an Authorization for Release of Information for the 
University of Colorado in order to obtain this medical 
evidence of treatment in 1973.  In April 2002 the veteran was 
notified that this information had not been received.  To 
date, no reply has been received.

More specifically, the Board notes that in its June 2002 
supplemental statement of the case, the RO provided the 
provisions of the VCAA and fully considered them in its 
adjudication of the veteran's appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


PTSD

The veteran contends that his psychiatric symptoms in service 
as well as over the post service years have been attributed 
to PTSD.  Specifically, he maintains that he developed PTSD 
as a consequence of stressful events while serving in 
Vietnam.  He stated that although his duties were primarily 
non-combat he experienced life threatening situations.

As previously noted, service connection for PTSD requires the 
presence of three elements:  (1) a current diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002); 
see Cohen v. Brown, 10 Vet. App. 128, 138 (1997). 

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. At 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).  

The veteran does not claim nor does the record show that he 
engaged in combat with the enemy.  According to his Form DD 
214, his military occupation specialty (MOS) was a imagery 
interpreter specialist equivalent to a civilian map 
draftsman.  His DD 214 shows that he did not receive any 
awards or decorations indicative of combat or valor.

The Board concludes that the veteran did not engage in combat 
with the enemy and is thus not entitled to the presumptions 
under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Therefore, credible supporting evidence of his claimed 
stressors is required.  Moreau at 395 (1996).

When a claim for PTSD is based on a noncombat stressor, "the 
noncombat veteran's testimony alone is insufficient proof of 
a stressor."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
"Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence."  Id.

CAVC has held that "there is nothing in the statute or the 
regulations which provides that corroboration must, and can 
only, be found in the service records."  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996) (quoting Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In Moreau, CAVC stated that credible 
supporting evidence of a stressor may be obtained from 
service records or "other sources." Moreau at 395.

CAVC has held that a veteran need not have "corroboration of 
every detail [of a claimed stressor] including the 
appellant's personal participation".  An appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) quoting Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
In other words, "[i]t is the duty of the BVA as the fact 
finder to determine credibility of the testimony and other 
lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

The Board finds that, upon review of Cohen it is clear that, 
in approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor is a matter solely within the 
providence of adjudicatory personnel.  If the adjudicators, 
having given due consideration to all matters of credibility 
raised by the record, conclude that the record establishes 
the existence and character of such an alleged stressor or 
stressors, then and only then, the resolution of a claim for 
service connection for PTSD moves forward to the questions of 
whether the event (or events) was sufficient to constitute a 
stressor for purposes of causing PTSD, and whether the 
remaining elements required to support the diagnosis of PTSD 
have been met.

The adequacy of the event claimed as a stressor and the 
question of whether the diagnostic criteria for PTSD have 
been met are matters that require the input of competent 
medical evidence.

VA regulations in 38 C.F.R. § 4.125 relating to mental 
disorders in general had adopted the nomenclature of the 1980 
third edition of The Diagnostic and Statistical Manual of 
Mental Disorders, Third Edition (DSM-III), American 
Psychiatric Association; however, the DSM had been revised in 
1987 (DSM-III-R) and again in 1994 (DSM IV).

On October 8, 1996, VA issued a final rule amending that 
portion of its Schedule for Rating Disabilities pertaining to 
mental disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  The 
revised regulations took effect on November 7, 1996, and, 
hence, are in effect on the date of this decision.  The new 
final rule made no change in the specific § 3.304(f) PTSD 
regulations, but revised 38 C.F.R. § 4.125 and § 4.126, and 
replaced § 4.130 with a new section that specifically adopted 
DSM-IV as the basis for the nomenclature of the rating 
schedule for mental disorders.  61 Fed. Reg. 52,700 (Nov. 
1996 amendments).

The Board notes, however, that the definition of PTSD under 
DSM-III required that the individual experience a 
psychologically traumatic event that is generally outside the 
range of usual human experience and that would be markedly 
distressing to almost anyone, e.g., serious threat to one's 
life or physical integrity; serious threat or harm to one's 
children, spouse, or other close relatives and friends; 
sudden destruction of one's home or community; or seeing 
another person who has recently been, or is being, seriously 
injured or killed as the result of an accident or physical 
violence.  

For a stressor to be sufficient for PTSD under DSM-IV, the 
stressor must meet two requirements:  (1) A person must have 
been "exposed to a traumatic event" in which "the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) "the person's response [must have] involved 
intense fear, helplessness, or horror."  Cohen, 10 Vet. App. 
At 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994))

Additionally, CAVC has addressed the effect of the change to 
DSM IV on claims for PTSD in Cohen.  In that case, CAVC 
pointed out that the requirement that a stressor be outside 
the range of usual human experience that would evoke 
significant symptoms of distress in almost anyone had been 
dropped in DSM IV. The criteria now require exposure to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.  The sufficiency of a stressor is a 
clinical determination for the examining mental health 
professional.

Adopted by VA on November 7, 1996, the DSM- IV criteria are 
applied on all questions to which they are relevant to the 
extent those criteria are more favorable to the veteran.  
Cohen, 10 Vet. App. at 139-40.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

A review of the record shows that extensive efforts have been 
undertaken by the RO and the Board to verify the stressor 
incidents claimed by the veteran, however, inquiries directed 
to the United States Army & Joint Services Environmental 
Support Group (ESG) (renamed as U. S. Armed Service Center 
for Research of Unit Records (USASCRUR), have not yielded 
corroborative data concerning the veteran's stressors he 
alleges to have experienced there.

The evidence of record shows that the veteran has been 
diagnosed with PTSD on several occasions.  An August 1987 
evaluation by H.F., M.S., Readjustment Counseling Service, 
shows a diagnosis of PTSD based on the history provided by 
the veteran.  These included intra-psychic conflicts around 
duties of providing bombing coordinates, an attack on his 
installation by a large NVA force and mortar, rocket and 
sniper attacks, soldiers killed in front of him by a sniper's 
bullet, almost being killed by a mortar round in a local 
village where he volunteered off-duty to work with orphaned 
Vietnamese children and the death of his female U.S. civilian 
co-worker in the attack.  

D.N. of the Vietnam Veterans of California prepared a case 
history in October 1987 and reported that the veteran 
harbored issues around guilt for plotting grids on maps for 
aerial bombardment and being ordered not to disclose any 
information during a Congressional visit.  Stressors as 
reported by the veteran were:  (1) his base was attacked by a 
large force of N.V.A. and he felt helpless as he did not have 
a rifle; (2) a fellow G.I. was killed in front of him by a 
sniper; (3) in Saigon he came upon a firefight between V.C. 
and Australian troops and was pinned down for a period of 
time; and (4) he was involved with an American female who 
volunteered to help orphaned children and was killed after a 
mortar attack.  A diagnosis of PTSD was provided.  

The veteran then changed some of his stressors when he 
submitted them to VA pertaining to his claim and at the time 
of VA examinations.  He reported that a attack by a large 
force of the enemy was not at his base but took place at 
Pleiku during the time he was there for temporary duty and he 
no longer reported that an American female who worked with 
orphaned children was killed during a mortar attack during 
which he was almost hit.  Accordingly, verification of these 
stressors was not requested from ESG.

In considering the veteran's credibility, the Board also 
notes that the veteran has changed his accounts of other 
stressors, e.g. he initially claimed that on March 28, 1971 
enemy rockets hit close to him at Tan Son Nhut and that in 
March 1971, he was in a bar on Tudo Street in Saigon that was 
blown up by the enemy and his girlfriend was killed in the 
explosion.  He subsequently claimed that the bar was blown up 
on March 28, 1971 when he and his Vietnamese girlfriend were 
there and she was killed. 

In November 1987, he was diagnosed with PTSD by a VA examiner 
who noted that based on what the veteran had reported, he 
experienced some life-threatening events in Vietnam.  The 
incidents were death by sniper fire of someone at close 
quarters with the veteran; the bombing death of his 
Vietnamese girl friend, and being under a rocket and mortar 
attack at Pleiku.  Although at the time of the examination 
the examiner had not had the claims file for review, it was 
later forwarded to him and in an April 1988 addendum found 
that the records supported the November 1987 examination 
findings and diagnoses which included PTSD.  

At the time of the April 1988 addendum, a negative reply for 
verification of the stressors had been received from ESG but 
the VA examiner did not reference the report.  ESG wrote in 
November 1987 that there were no record rocket or mortar 
attacks on Tan Son Nhut Air Base during the period the 
veteran served in Vietnam; there was no mention of an 
American being killed by an enemy sniper during the time the 
veteran was at Tan Son Nhut; and during the time period 
indicated by the veteran the base at Pleiku was not rocketed 
or mortared or subjected to an NVA/VC ground attack.  
Further, ESG indicated that it was not possible to confirm 
that the veteran's Vietnamese girlfriend was killed in an 
attack on a Saigon bar.  

Accordingly, the November 1987 and April 1988 diagnoses of 
PTSD are based on stressors that were not verified by ESG.  

At a VA psychiatric examination in January 1994, the veteran 
reported that while he was diagnosed with PTSD the stressors 
could not be corroborated.  The examiner did not have the 
claims file or any treatment records.  .  As stressors the 
veteran reported the death of his fiancée in a bomb attack in 
a Saigon bar; the base where he was stationed had frequently 
been subject to rocket and mortar attacks and he witnessed 
people being killed during these attacks; when he was 
returning to the base a sniper killed a person standing in 
front of him in line; while on temporary duty to Pleiku the 
base was subject to human attacks; and he passed by an ambush 
where an Australian courier was under fire.  As discussed 
previously, these stressors had been researched by USASCRUR 
and could not be verified. 

Accordingly, the January 1994 diagnosis of PTSD is based on 
stressors that were not verified by ESG.    

The veteran was also seen by another VA psychiatrist first in 
January 1994 and in April 1994 as the dictation from the 
first examination was lost.  PTSD was diagnosed.  The 
examiner reviewed the claims file and noted that the VA 
psychiatric examinations in November 1987 and April 1988 
documented the veteran's Vietnam stressors.  There were no 
stressors recorded in the April 1994 VA examination.  The 
stressors mentioned in the November 1987 and April 1988 VA 
psychiatric examinations have previously been discussed and 
there was no verification of these stressors by USASCRUR.  

The veteran initially claimed that he went to Pleiku on 
September 1st and returned on September 3rd 1970.  He claimed 
that on the second night he was at Pleiku there was an attack 
of rockets and mortars.  He has presented several versions of 
what occurred that night.  In his original claim he stated 
that while on temporary duty at Pleiku the installation was 
attacked by North Vietnamese and he performed bunker guard 
duty during mortar fire and a human wave attack on the 
perimeter.  He later stated that when at Pleiku he had not 
been briefed on what to do during an attack and during the 
attack was directed to a bunker to stay put.  He later stated 
in his substantive appeal, that when he arrived to Pleiku he 
was provided instructions that included being told what 
bunker to head for if anything happened.  In his substantive 
appeal, he further stated that on September 2, 1970, he was 
caught in a rocket attack and enemy soldiers attacking the 
base.  He was in a bunker and blacked out.  

After learning of the report from ESG stating that there were 
no attacks during that time period and that there was an 
attack on September 4, 1970, the veteran then claimed that 
perhaps the dates in Pleiku were not as first claimed and 
that he was in Pleiku on September 4, 1970.

The RO has attempted to verify the veteran's temporary duty 
dates.  ESG noted in September 1990 that as the Air Force 
stopped maintaining morning reports in 1964 it was not able 
to determine the specific daily status regarding temporary 
duty of the veteran in September 1971.  It was suggested that 
information pertaining to temporary duty status might be 
obtained in the veteran's official military personnel file.  
The Board notes that the official military personnel file was 
secured and the authorization for temporary duty shows that 
the veteran was to travel to Pleiku Airport on or about 
September 1, 1971 for approximately three days including 
travel time.  

The veteran's complete Official Military Personnel File 
(OMPF) consisting of medical records, unit assignments, and 
orders of personnel actions such as promotions and 
awards/commendations was obtained and does not have 
information as to whether the veteran was on "TDY" at 
Pleiku Air Base on September 4, 1970 as claimed by the 
veteran, when that facility was attacked.  USASCRUR has no 
record of the veteran at that location on September 4, 1970.

The Board notes that the veteran was initially very specific 
as to the dates he was on temporary duty at Pleiku Air Base 
but was vague and inconsistent regarding what occurred during 
the time he was at Pleiku from being a bunker guard to not 
knowing where to go, to having received instructions as to 
where to go but blacking out shortly after being in the 
bunker.  After a report from USASCRUR stating that there was 
no attack on Pleiku during the dates reported by the veteran, 
but there was one on the following date, the veteran then 
claimed that that must have been the date he was at Pleiku.  
As his credibility was brought into question based on his 
changing account as to what occurred at Pleiku, the Board 
questions his credibility when he subsequently claimed that 
he went to Pleiku later than originally stated. 
In addition to providing limited details of the settings of 
his claimed stressors, the veteran has submitted lay 
statements and other information in support of his 
assertions.

At the January 1994 VA examination, the veteran also stated 
that a VC general had helped locate documentation including 
newspaper reports about the events the veteran claimed.  
Although the Vietnamese news articles mentioned bombings of 
bars, they were in months other than March 1971 and two were 
not dated. There was mention of an explosion at a Vietnamese 
military headquarters.  There was no mention of the veteran 
or any specifically claimed stressor in any of the Vietnamese 
news articles to include rocket and mortar attacks on Tan Son 
Nhut.  The Stars and Stripes news articles noted terrorist 
bombings, a bar blast and mortar attacks in other provinces.  
Also mentioned were rockets hitting Saigon but the date was 
not included.  Moreover, by the veteran's own admission, none 
of the news articles submitted to support his claim of 
stressful events in Vietnam "jive exactly" with his stated 
recollections.  This independent evidence does not 
corroborate a stressful event claimed by the veteran, and the 
evidence does not imply his personal exposure.  

The veteran has claimed that on several occasions rockets hit 
Tan Son Nhut while he was stationed there and on three 
different occasions rockets hit Saigon while he was in town.  
The veteran has not provided the dates of the rocket attacks.

As corroborating evidence, he submitted a lay statement from 
B.N. who noted that he did not know the veteran in Vietnam 
but that their tours of duty overlapped.  He was not assigned 
to Tan Son Nhut Air Base but lived and worked at a compound 
not from the main gate.  He recalled rocket and mortar 
attacks on Saigon and Tan Son Nhut during the time the tours 
overlapped but was unable to remember dates and times.  While 
BN also recalled rocket and mortar attacks, he did not know 
the veteran in Vietnam and does not claim that the veteran 
was with him or assigned to the same unit during these 
attacks.

The statement from W.S.C. also recalled mortar attacks during 
the time he was at Tan Son Nhut Air Base from January to 
December 1970.  He did not claim that he knew the veteran but 
stated that to the best of his recollection there were mortar 
attacks during several of the months that their time 
overlapped.  He also noted that various alerts and sirens 
during some of these months all seemed to blend together.  
The Board notes that W.S.C.'s recollections are made 
approximately twenty years after he served in Vietnam. 

The Board finds the evidence from USASCRUR more credible and 
probative on the verification of the claimed stressor of 
rocket and mortar attacks.  USASCRUR has on three occasions 
researched the question regarding mortar and rocket attacks 
and has found no evidence of such attacks during the time 
period the veteran was assigned to Tan Son Nhut.

With regard to the veteran's contention that a textbook 
written about the Vietnam war supported his claim that 
attacks were made on Saigon and villages in the 1970's, this 
is not corroborating evidence that rocket and mortar attacks 
occurred at Tan Son Nhut Air Base during the time that the 
veteran was stationed there.  While the Board acknowledges 
that such attacks occurred, this is not corroboration of any 
stressors claimed by the veteran.  The reporting of villages 
having been bombed is not directly linked to the veteran's 
claim of plotting coordinates for such attacks.  Furthermore, 
while the veteran may have felt guilty, depressed, ashamed, 
angry for his alleged job duties, doing one's job in an 
office is not similar to the life-threatening stressors 
listed in DSM-III or DSM-IV likely to result in  PTSD. 

The Board, insofar as it finds that there is no recognizable 
service stressor, does not reach questions of whether the 
events claimed by the veteran were sufficient to constitute a 
stressor for purposes of causing PTSD, or whether the 
remaining elements required to support the diagnosis of PTSD 
have been met, both matters that require competent medical 
opinions and expertise.  Cohen, supra.

In summary, the veteran's military records show he is not a 
combat veteran warranting presumptions of in-service 
stressors.  Nor is there support in either the service 
records or statements by third parties as to the occurrence 
of the alleged events.  The evidence offered is not 
independent evidence of the occurrence of a stressful event 
that implies his personal exposure.  See Suozzi v. Brown, 10 
Vet. App. 307 (1997).  There is no credible supporting 
evidence that any of the claimed in- service stressors 
actually occurred.  A preponderance of the evidence is 
against the veteran's claim for service connection for PTSD 
because while there is a diagnosis of PTSD, such diagnosis 
has been linked to unverified service stressors, and there is 
no probative diagnosis of PTSD shown to be related to 
recognized military stressors.  Gilbert, supra.

Thus, after considering credibility matters and weighing the 
evidence, the Board concludes that the preponderance of the 
probative and credible evidence is against the claim of 
entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

